DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/24/2022.  Claims 1-18 are pending in the case.  Claims 1 and 17-18 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. (US 2013/0321340 A1, hereinafter Seo) in view of Kim et al. (US 2014/0101535 A1, hereinafter Kim) and Jung et al. (US 20150346899 A1, hereinafter Jung).

As to independent claim 1, Seo teaches a content providing method for a user terminal having at least two separate displays (Fig. 2, displays a first touch screen 12 and a second touch screen 14), comprising: 
displaying first content provided through an application executed by the user terminal on a first display of the user terminal, and hiding from view second content associated with a sidebar of the first content for providing at least one function or service associated with the application or the first content, when the at least two displays are open to view (Fig. 21A, a calendar area 1102a is displayed in the first touch screen 12 and menu window 1104c is hidden when the two displays are open to view); and 
displaying the hidden second content on at least a portion of an area of a first display of the user terminal in response to detecting an input from a user on an object provided in a preset area of the first display outside an area of display of the first content while maintaining the object in the preset area (“for example, a touch gesture 1100b is detected while the calendar area 1102a is displayed in the first touch screen 12, the portable device displays a first menu window 1104c in the lower part of the first touch screen 12 in response to the detection of the touch gesture 1100b.  The first menu window 1104c includes at least one of a create key for creating a new event, a go to key for moving to a selected date, a today key for moving to today's date, a search key for searching for a desired event, a deletion key for deleting a registered event, and a setting key for changing a setting of the schedule management application” paragraph 0381).
Seo does not appear to expressly teach displaying the hidden second content on at least a portion of an area of a second display of the user terminal in response to detecting an input from a user on an object provided in a preset area of the first display outside an area of display of the first content while maintaining the object in the preset area, without executing the at least one function or service associated with the application or the first content. 
Kim teaches displaying the hidden second content on an area of a second display of the user terminal in response to detecting an input from a user on an object provided in a preset area of the first display (Fig. 23, when a web browser icon 191-1 is selected, the web browsing screen 197 is automatically displayed on the second display 190b, “For example, menu icons 191-1, 191-2, 191-3, and 191-4 may be displayed on the home screen. The menu icons 191-1, 191-2, 191-3, and 191-4 may be icons that may not disappear and that may continue to be displayed even when the home screen page is turned over.” Paragraph 298). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise such that displaying the hidden second content on at least a portion of an area of a second display of the user terminal in response to detecting an input from a user on an object provided in a preset area of the first display outside an area of display of the first content while maintaining the object in the preset area.  One would have been motivated to make such a combination to improve users convenience in using a multi-display apparatus (Kim paragraph 0003).
	. 
	Jung teaches displaying the hidden second content on a second display of the user terminal, without executing the at least one function or service associated with the application or the first content (“the controller 180 can activate the second region 262.., and output a control icon 271 (for example, a rewind icon (or key) 271a, a forward icon (or key) 271b, a new-window icon 271c, a bookmarking icon 271d, and the like) on the second region 262.” Paragraph 0166, “The movement sensed in the sensing step (S320) may be a preset input element which is associated with a function for inputting a control command to the terminal” paragraph 0154, 0085).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise displaying the hidden second content on a second display of the user terminal, without executing the at least one function or service associated with the application or the first content.  One would have been motivated to make such a combination to make improvements for users to use the mobile terminal more conveniently.

As to dependent claim 2, Seo teaches the content providing method of claim 1, Seo further teaches wherein the application is a web browser application (webpage 704),
 the first content includes a webpage provided through the web browser application (Fig. 17B webpage 704), and 
the at least one function or service provided from the sidebar includes at least one of a search function using a search engine, a search function for the webpage, a sharing function for the webpage, a scrap function for the webpage, a bookmark function for the webpage, a translation function for the webpage, a memo function, a media player execution function, and an extended application installation function for the application (it would be obvious when a touch gesture 1100b is detected while the webpage 704 displayed, a menu window including at least a bookmark function and/or a search function for the webpage 704 may be displayed).
 
As to dependent claim 3, Seo teaches the content providing method of claim 1, 
Seo further teaches wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the first display in response to detecting a selection from the user on a button provided on the preset area of the first display. 
(“for example, a touch gesture 1100b is detected while the calendar area 1102a is displayed in the first touch screen 12, the portable device displays a first menu window 1104c in the lower part of the first touch screen 12 in response to the detection of the touch gesture 1100b” paragraph 0381)
Seo does not appear to expressly teach wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the second display in response to detecting a selection from the user on a button provided on the preset area of the first display. 
Kim teaches wherein the second content is displayed on the second display in response to detecting a selection from the user on a button provided on the preset area of the first display (Fig. 23, when a web browser icon 191-1 is selected, the web browsing screen 197 is automatically displayed on the second display 190b). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise such that wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the second display in response to detecting a selection from the user on a button provided on the preset area of the first display.  One would have been motivated to make such a combination to improve users convenience in using a multi-display apparatus (Kim paragraph 0003).
 
Claim 17 recites a non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform the content providing method of claim 1 therefore, claim 17 is rejected under similar rationale.
 
Claim 18 reflects a user terminal embodying the limitations of claim 1 therefore the claim is rejected under similar rationale. 

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., and Bernstein et al. (US 2017/0010771 A1, hereinafter Bernstein).

As to dependent claim 4, Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the second display provided in a first direction relative to the first display, in response to detecting a drag input from the user in the first direction from the object provided in the preset area of the first display. 
Bernstein teaches wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the second display provided in a first direction relative to the first display, in response to detecting a drag input from the user in the first direction from the object provided in the preset area of the first display direction (“FIG. 12F illustrates dynamic function row 104 displaying a set of bookmark affordances 5278 (e.g., bookmark affordances 5278-A to 5278-G) corresponding to all pre-existing bookmarks in response to the user of portable computing system 100 or desktop computing system 200 dragging the bookmarks sidebar with cursor 504 to the predefined location in the bottom right-hand corner of primary display 102 in FIG. 12E.” paragraph 0437).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise wherein the second content associated with the sidebar is displayed on the at least a portion of the area of the second display provided in a first direction relative to the first display, in response to detecting a drag input from the user in the first direction from the object provided in the preset area of the first display.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

As to dependent claim 5, Seo teaches the content providing method of claim 4, Seo does not appear to expressly teach wherein the drag input is a touch input from the user that extends from the object provided in the preset area to an edge of the first display in the first direction, 
a touch input from the user that extends from the object provided in the preset area to an area within the second display in the first direction, or 
a touch input that is a combination of a first touch input from the user that 
extends from the object provided in the preset area to the edge of the first display and a second touch input from the user that extends from an edge of the second display to 
the area within the second display, in the first direction. 
 Bernstein teaches wherein the drag input is a touch input from the user that extends from the object provided in the preset area to an edge of the first display in the first direction (“FIG. 12F illustrates dynamic function row 104 displaying a set of bookmark affordances 5278 (e.g., bookmark affordances 5278-A to 5278-G) corresponding to all pre-existing bookmarks in response to the user of portable computing system 100 or desktop computing system 200 dragging the bookmarks sidebar with cursor 504 to the predefined location in the bottom right-hand corner of primary display 102 in FIG. 12E.” paragraph 0437), 
a touch input from the user that extends from the object provided in the preset area to an area within the second display in the first direction, or 
a touch input that is a combination of a first touch input from the user that 
extends from the object provided in the preset area to the edge of the first display and a second touch input from the user that extends from an edge of the second display to 
the area within the second display, in the first direction. 
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise wherein the drag input is a touch input from the user that extends from the object provided in the preset area to an edge of the first display in the first direction.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., Bernstein et al., and Miichi et al. (US 20150025718 A1, hereinafter Miichi).

As to dependent claim 10, Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: 
displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the object provided in the preset area of the first display, 
determining the layout of the second content such that the second 
content is displayed on an area of an upper end portion of the second display 
and displaying the second content on the area of the upper end portion of the 
second display, when the drag input is a touch input from the user that extends 
to an area of an upper end portion of an edge of the first display or the area 
of the upper end portion of the second display, and 
determining the layout of the second content such that the second content is displayed on an area of a lower end portion of the second display and displaying the second content on the area of the lower end portion of the second display, when the drag input is a touch input from the user that extends to an area of a lower end portion of an edge of the first display or the area of the lower end portion of the second 
display. 
	Bernstein teaches wherein the displaying of the second content associated with the sidebar comprises: 
displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the preset area of the first display (“FIG. 12F illustrates dynamic function row 104 displaying a set of bookmark affordances 5278 (e.g., bookmark affordances 5278-A to 5278-G) corresponding to all pre-existing bookmarks in response to the user of portable computing system 100 or desktop computing system 200 dragging the bookmarks sidebar with cursor 504 to the predefined location in the bottom right-hand corner of primary display 102 in FIG. 12E.” paragraph 0437).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise such that displaying second content associated with a sidebar in response to detecting an input from a user on a preset area of the first display.  One would have been motivated to make such a combination in order to support the increased functionality of the device and provide an efficient interface to the various functions.
Miichi teaches determining the layout of the second content such that the second 
content is displayed on an area of an upper end portion of the second display 
and displaying the second content on the area of the upper end portion of the 
second display, when the drag input is a touch input from the user that extends 
to an area of an upper end portion of an edge of the first display or the area 
of the upper end portion of the second display direction (Fig. 8(a)-8(b), The user drags any of the icons from icon display area 73 to any of the information display areas 71 to assign the information to be displayed, and creates the information display layout), and 
determining the layout of the second content such that the second content is displayed on an area of a lower end portion of the second display and displaying the second content on the area of the lower end portion of the second display, when the drag input is a touch input from the user that extends to an area of a lower end portion of an edge of the first display or the area of the lower end portion of the second (Fig. 8(a)-8(b), The user drags any of the icons from the icon display area 73 to any of the information display areas to assign the information to be displayed, and creates the information display layout).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo and Bernstein to comprise the teachings of Miichi.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claims 6-8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., and Schulze et al. (US 2017/0277361 A1, hereinafter Schulze).

As to dependent claim 6, Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: 
determining whether another content is displayed on the second display; determining a layout of the second content based on whether the other content is displayed on the second display; and 
displaying the second content, of which the layout is determined, on the at least a portion of the area of the second display. 
Schulze teaches determining whether another content is displayed on the second display; determining a layout of the second content based on whether the other content is displayed on the second display (Fig. 4A, 408 determine a presence of a notification on the lock screen); and 
displaying the second content, of which the layout is determined, on the at least a portion of the area of the second display (at 416 generate the content in a non-full screen). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise the teachings of Schulze.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

As to dependent claim 7, Seo teaches the content providing method of claim 6, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar further comprises: 
determining the layout of the second content such that a size of the second content is less than a full screen and displaying the second content on the at least a portion of the area of the second display when the other content is displayed on the 
second display; and 
determining the layout of the second content such that the second content is displayed in the full screen on the second display and displaying the second content in the full screen on the second display when the other content is not displayed on the second display. 
Schulze teaches determining the layout of the second content such that a size of the second content is less than a full screen and displaying the second content on the at least a portion of the area of the second display when the other content is displayed on the second display (the recommended content is generated 416 in a non-full-screen template); and 
determining the layout of the second content such that the second content is displayed in the full screen on the second display and displaying the second content in the full screen on the second display when the other content is not displayed on the second display (410 generate the content in a full-screen template to be displayed on the screen). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise the teachings of Schulze.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

As to dependent claim 8, Seo teaches the content providing method of claim 7, Seo further teaches wherein the second content includes a list of a plurality of functions or services provided from the sidebar (for example, fig. 21a, screen 12), and 
Seo does not appear to expressly teach a list of the second content of which the layout is determined such that the size of the second content is less than the full screen includes a number of functions or a number of services less than the list of the second content of which the layout is determined such that the size of the second content is displayed in the full screen. 
Schulze teaches a list of the second content of which the layout is determined such that the size of the second content is less than the full screen includes a number of functions or a number of services less than the list of the second content of which the layout is determined such that the size of the second content is displayed in the full screen (Fig. 4a, at 404 the display instructions can be used to determine a template (e.g., full-screen template or non-full-screen template) to display the recommended content – while Schulze does not specify that the template is determined based on the size of the recommended content, one ordinary skill in the art would recognize that the only purpose of the display instruction to determine the size of the recommended content prior to determining a template is for automatically providing best fitting template).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise the teachings of Schulze.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

As to dependent claim 13, Seo teaches the content providing method of claim 6, Seo does not appear to expressly teach wherein when the other content is provided through the application and displayed on the second display, a layout of the second content is determined such that the second content is displayed to overlap the other content as a layer separate from the other content and the second content is displayed to overlap the other content on the at least a portion of the area of the second display. 
Shulze teaches wherein when the other content is provided through the application and displayed on the second display, a layout of the second content is determined such that the second content is displayed to overlap the other content as a layer separate from the other content and the second content is displayed to overlap the other content on the at least a portion of the area of the second display (Fig. 1B content 124 overlap the other content. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise the teachings of Schulze.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., Schulze et al., and Kim et al. (US 20160148598 A1, hereinafter Kim).

As to dependent claim 9, Seo teaches the content providing method of claim 6, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises changing the layout of the second content such that the second content has a preset transparency and thereby displaying the second content to overlap the other content when the other content is displayed on the second display. 
Kim teaches wherein the displaying of the second content associated with the sidebar comprises changing the layout of the second content such that the second content has a preset transparency and thereby displaying the second content to overlap the other content when the other content is displayed on the second display (“in order to check contents of the overlapped regions, transparency of the entire screen window should be adjusted” paragraph 0008). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise wherein the displaying of the second content associated with the sidebar comprises changing the layout of the second content such that the second content has a preset transparency and thereby displaying the second content to overlap the other content when the other content is displayed on the second display.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., Bernstein et al., and Kumon et al. (US 20190291578 A1, hereinafter Kumon).

As to dependent claim 11, Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: 
displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the object provided in the preset area of the first display, and 
determining a layout of the second content such that the second content is displayed in a full screen on the second display and displaying the second content in the full screen on the second display area, when the drag input is a touch input from the user that extends to an area of a middle portion of an edge of the first display or an area of a middle portion of the second display.
Bernstein teaches displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the object provided in the preset area of the first display(“FIG. 12F illustrates dynamic function row 104 displaying a set of bookmark affordances 5278 (e.g., bookmark affordances 5278-A to 5278-G) corresponding to all pre-existing bookmarks in response to the user of portable computing system 100 or desktop computing system 200 dragging the bookmarks sidebar with cursor 504 to the predefined location in the bottom right-hand corner of primary display 102 in FIG. 12E.” paragraph 0437)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the object provided in the preset area of the first display.  One would have been motivated to make such a combination in order to support the increased functionality of the device.
	Kumon teaches displaying the second content on the at least a portion of the area of the second display in response to detecting a drag input from the user from the preset area of the first display (Fig. 11, a user performs a leftward drag operation or flick operation on the right portion 113 of the second screen 117), and 
determining a layout of the second content such that the second content is displayed in a full screen on the second display and displaying the second content in the full screen on the second display area, when the drag input is a touch input from the user that extends to an area of a middle portion of an edge of the first display or an area of a middle portion of the second display (the display range of the right portion 113 gradually becomes large, and the full-screen display of the second screen 117 is performed as shown in a center part of FIG. 11).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise determining a layout of the second content such that the second content is displayed in a full screen on the second display and displaying the second content in the full screen on the second display area, when the drag input is a touch input from the user that extends to an area of a middle portion of an edge of the first display or an area of a middle portion of the second display.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., Schulze et al. and Fisher et al. (US 2009/0113301 A1, hereinafter Fisher).

As to dependent claim 12, Seo teaches the content providing method of claim 6, Seo does not appear to expressly teach wherein the determining whether the other content is displayed on the second display comprises: 
determining whether video content is played as the other content on the second display, and, if the video content is determined to be played as the other content, 
determining the layout of the second content to not interfere with the video 
content and displaying the second content on the at least a portion of the area 
of the second display. 
	Krikorian teaches determining whether video content is played as the other content on the second display, and, if the video content is determined to be played as the other content (video player 702), 
determining the layout of the second content to not interfere with the video 
content and displaying the second content on the at least a portion of the area 
of the second display (Fig. 7 sidebar application interlace in FIG. 7 displaying the upper half of the browser window 701 and the bottom half of the video window 702 simultaneously).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise determining whether video content is played as the other content on the second display, and, if the video content is determined to be played as the other content, determining the layout of the second content to not interfere with the video 
content and displaying the second content on the at least a portion of the area of the second display.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of Kim et al., Jung et al., and Oh et al. (US 10901610 B2, hereinafter Oh).

As to dependent claim 14, Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: 
displaying a visual indicator representing that the second content is transitioned from the first display and 
displayed on the second display in response to detecting the input from the user; and displaying the second content on the at least a portion of the area of the second display in response to the visual indicator being displayed on the second display. 
Oh teaches wherein the displaying of the second content associated with the sidebar comprises: 
displaying a visual indicator representing that the second content is transitioned from the first display and displayed on the second display in response to detecting the input from the user (Fig. 6A-6B, UI object 611 may be one of the UI objects 610); and 
displaying the second content on the at least a portion of the area of the second display in response to the visual indicator being displayed on the second display (Fig. 6A-6B The UI object 661 may be one of the UI objects 610 capable of controlling a web page provided under specific conditions in association with the web page (e.g., when scrolling the web page in a specific direction).  In this case, the UI object 611 in screen (b) and the UI object 661 in screen (f) may be different from each other).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise displaying a visual indicator representing that the second content is transitioned from the first display and displayed on the second display in response to detecting the input from the user. One would have been motivated to make such a combination in order to support the increased functionality of the device.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of and Kim et al., Jung et al., and Lee et al. (US 10928948 B2, hereinafter Lee).

As to dependent claim 15,  Seo teaches the content providing method of claim 1, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: 
displaying a screen for providing a function or a service corresponding to a preset touch gesture among functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content if the input from the user includes the preset touch gesture. 
Lee teaches wherein the displaying of the second content associated with the sidebar comprises: 
displaying a screen for providing a function or a service corresponding to a preset touch gesture among functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content if the input from the user includes the preset touch gesture (Fig. 10A-10B preset gesture input 1020 (shape ‘v”) is input when a particular image is displayed by executing a gallery application, the processor 120 may display a menu for managing the displayed image.  For example, the processor 120 may print the displayed image or may provide a function for attaching the displayed image to a blog or an e-mail). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise such that displaying a screen for providing a function or a service corresponding to a preset touch gesture among functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content if the input from the user includes the preset touch gesture.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

 Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. in view of and Kim et al., Jung et al., Lee et al., and Park et al. (US 2014/0104643, hereinafter Park).

As to dependent claim 16, Seo teaches the content providing method of claim 15, Seo does not appear to expressly teach wherein the displaying of the second content associated with the sidebar comprises: determining whether the input from the user includes the preset touch gesture; and displaying a list of functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content when the input from the user is determined to not include the preset touch gesture. 
Lee teaches determining whether the input from the user includes the preset touch gesture; and displaying a list of functions or services provided from the sidebar (Fig. 10A-10B preset gesture input 1020 (shape ‘v”) is input when a particular image is displayed by executing a gallery application, the processor 120 may display a menu for managing the displayed image.  For example, the processor 120 may print the displayed image or may provide a function for attaching the displayed image to a blog or an e-mail).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise determining whether the input from the user includes the preset touch gesture; and displaying a list of functions or services provided from the sidebar.  One would have been motivated to make such a combination in order to support the increased functionality of the device.
 Park teaches displaying a list of functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content when the input from the user is determined to not include the preset touch gesture. 
 (“if the user 10 inputs a certain gesture on the tablet device 24, the side bar 620 is displayed (activated).  In FIG. 6, the certain gesture is illustrated as an example since the tablet device 24 is used.  When the computing apparatus 20 is the laptop computer 26, the side bar 620 may be displayed (activated) as a mouse cursor moves to a certain location.  In other words, a method of displaying (activating) the side bar 620 may differ according to a type of the computing apparatus 20, and is not limited to only one type of the apparatus 20” paragraph 0164).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seo to comprise displaying a list of functions or services provided from the sidebar on the at least a portion of the area of the second display as the second content when the input from the user is determined to not include the preset touch gesture.  One would have been motivated to make such a combination in order to support the increased functionality of the device.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171